Exhbit 10.10

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 12, 2013, by and between Parte, LLC, a New York limited liability
company (“Shareholder”), and Playbutton Corporation, a Delaware corporation (the
“Company”).

 

R E C I T A L

 

WHEREAS, Shareholder is the record owner of a total of 1,694,307 shares of the
common stock, $0.0001 par value per share (“Common Stock”), of the Company.

 

WHEREAS, the Company has entered into a Letter of Intent dated October 2, 2013
(“Letter of Intent”) with Taida Company, LLC, a Delaware limited liability
company (“Taida”), pursuant to which the Company will acquire Taida pursuant to
the term set forth therein (the “Transaction”).

 

WHEREAS, Shareholder desires to sell to the Company, and the Company desires to
repurchase from Shareholder, 1,079,307 shares (“Shares”) of the Common Stock
owned by Shareholder concurrent with the close of the Transaction, upon and
subject to the terms and conditions hereinafter set forth.

 

A G R E E M E N T

 

Accordingly, in consideration of the premises and the mutual covenants,
obligations and agreements contained herein, the Company and Shareholder hereby
agree as follows:

 

1.             Purchase and Sale of the Shares. Subject to the terms and
conditions of this Agreement, Shareholder agrees to sell, assign, transfer,
convey and deliver to the Company and the Company agrees to purchase from
Shareholder, at the Closing (as defined below) all of the Shares, for an
aggregate purchase price of $175,000 (the “Purchase Price”), subject to and
concurrent with the close of the Transaction.

 

2.             Closing. The closing for the purchase and sale of the Shares (the
“Closing”) shall take place on the date of the closing of the Transaction (the
“Closing Date”) at the offices of the Company. In the event the Closing has not
occurred by December 31, 2013, either party may terminate this Agreement
effective upon written notice to the other. At the Closing, Shareholder shall
deliver to Purchaser the original certificate(s) representing the Shares along
with a stock power, duly executed by Shareholder, for purposes of transferring
the Shares to the Company.

 

3.             Representation, Warranties and Covenants of Shareholder.
Shareholder hereby represents, warrants and covenants to the Company as follows:

 

1

 

 

3.1           Authorization; Enforceability. Shareholder has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereunder. This Agreement has been duly executed and
delivered by Shareholder and constitutes the legal, valid and binding obligation
of Shareholder, enforceable against Shareholder in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy. No person has any preemptive rights or rights of first refusal with
respect to any of the Shares. There exists no voting agreement, voting trust, or
outstanding proxy with respect to any of the Shares. There are no outstanding
rights, options, warrants, calls, commitments, or any other agreements of any
character, whether oral or written, with respect to the Shares.

 

3.2           Organization, Good Standing and Qualification. Shareholder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction and has full corporate power and authority to conduct its business.

 

3.3           Valid Transfer. Shareholder is the sole record owner of the Shares
and, when paid for by the Company pursuant to this Agreement, the Company shall
receive complete right, title and ownership to the Shares free and clear of any
encumbrances or restrictions except as provide for under the Securities Act of
1933, as amended (“Securities Act”).

 

3.4           No Violation. The execution, delivery and performance by
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) contravene or conflict with or
constitute a violation of any provision of any law, judgment, injunction, order
or decree binding upon or applicable to Shareholder; (ii) require the consent or
other action of any person or entity under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Shareholder or to a loss of any benefit to which Shareholder are
entitled under any provision of any agreement or other instrument binding upon
Shareholder; or (iii) result in the creation or imposition of any lien of any
asset of Shareholder.

 

3.5           Review of Information and Access to Company Filings. Shareholder
acknowledges that it has access to, and has reviewed, the following documents
(the “SEC Filings”): (a) the Company’s Registration Statement on Form S-1 filed
with the Securities and Exchange Commission (the “SEC”) on May 15, 2013, as
amended on July 8, 2013 and on August 1, 2013, and (b) the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2013 filed with the SEC on
October 1, 2013, both of which provide important information concerning the
Company. Shareholder further represents and warrants that it has been given the
opportunity to review all of the Company’s financial and other information
Shareholder considers necessary or appropriate in order to decide to sell the
Shares to Company, to evaluate the merits of investing in the Shares and the
adequacy of the Purchase Price, and to consummate the other transactions
contemplated by this Agreement, including, without limitation, the Letter of
Intent and all relevant information concerning Taida.

 

3.6           Tax Matters. Shareholder understands, covenants and represents
that Shareholder shall be responsible for, and pay all, taxes associated with
the transactions contemplated by this Agreement. Shareholder is not a party to
any tax allocation or sharing agreement. The Shares are not subject to any lien
arising in connection with any failure or alleged failure to pay tax. There are
no pending, threatened, or proposed audits, assessments or claims from any tax
authority for deficiencies, penalties, or interest with respect to Shareholder
that would affect the Shares.

 

2

 

 



3.7            Further Assurance. At any time after the Closing, Shareholder
shall execute, acknowledge and deliver to the Company any further documents,
assurances or other matters, and will take any other action consistent with the
terms of this Agreement that may reasonably be requested by the Company and as
are necessary or desirable to carry out the purpose of this Agreement.

 

4.             Representations and Warranties of the Company. The Company hereby
represents and warrants to Shareholder as follows:

 

4.1            Organization; Good Standing; Qualification. The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware. The Company has all requisite corporate power and
authority to own and operate its properties and assets and to carry on its
business as now conducted and as proposed to be conducted. The Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the failure so to qualify would have a material adverse effect on its
business, properties, prospects or financial condition.

 

4.2           Authorization. The Company has all requisite corporate power and
authority to enter into and to carry out all of the terms of this Agreement and
all other documents executed and delivered in connection herewith. All corporate
action on the part of the Company necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of the Company
hereunder at the Closing has been taken or will be taken prior to the Closing,
and this Agreement shall constitute the valid and legally binding obligation of
the Company, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally; and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

4.3            Company Filings. All filings made with the SEC, including those
specifically set forth above in Section 3.5 above, are complete, timely and
accurate as of the date specified in such filing or as of the date presented to
Shareholder.

 

5.             Miscellaneous.

 

5.1           Amendments and Waivers. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and thereof and supersedes all prior and contemporaneous discussions,
negotiations, agreements and understandings (oral or written) with respect to
such subject matter. This Agreement or any provision hereof may be (i) amended
only by mutual written agreement of Shareholder and the Company or (ii) waived
only by written agreement of the waiving party. No course of dealing between or
among the parties will be deemed effective to modify, amend or discharge any
part of this Agreement or any rights or obligations of any party under or by
reason of this Agreement.

 

5.2           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Shareholder and their respective successors and assigns
and the Company and its successors and assigns.

 

3

 

 

5.3           Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to duly given and received when delivered personally
or transmitted by facsimile and properly addressed to the party to receive the
same at the address set forth on the signature page to this Agreement or at such
other address as such party may have designated by advance written notice to the
other parties.

 

5.4            Governing Law. This Agreement shall be governed by the internal
laws of the State of New York, without giving effect to its conflict of law
principles. All disputes between the parties hereto arising out of or in
connection with this Agreement or the Shares, whether sounding in contract,
tort, equity or otherwise, shall be resolved only by state and federal courts
located in New York, New York, and the courts to which an appeal therefrom may
be taken. All parties hereto waive any objections to the location of the above
referenced courts, including but not limited to any objection based on lack of
jurisdiction, improper venue or forum non-conveniens. Notwithstanding the
foregoing, any party obtaining any order or judgment in any of the above
referenced courts may bring an action in a court in another jurisdiction in
order to enforce such order or judgment.

 

5.5           Attorneys' Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party, as
specifically determined by the court, shall be entitled to reasonable attorneys'
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

 

5.6           Counterparts. This Agreement may be executed in any number of
counterparts and, notwithstanding that any of the parties did not execute the
same counterpart, each of such counterparts (or facsimile copies thereof) shall,
for all purposes, be accepted as an original, and all such counterparts shall
constitute one and the same instrument binding on all of the parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of a signature page of this Agreement.

 

5.7           Headings. The headings of the Sections hereof are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Agreement or the meaning of any provision hereof.

 

5.8           Severability. In the event that any provision of this Agreement or
the application of any provision hereof is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid or unenforceable provision unless the provision held
invalid shall substantially impair the benefit of the remaining portion of this
Agreement.

 

4

 

 

IN WITNESS WHEREOF, the parties have caused this Stock Repurchase Agreement to
be duly executed and delivered as of the date first set forth above.

 

 

“SHAREHOLDER”

 

PARTE, LLC

a New York limited liability company

 

 

By: __/s/ Nick Dangerfield_________

Nick Dangerfield,

Chief Executive Officer

 

Address of Shareholder:

 

______________________

______________________

______________________

 

 

“COMPANY”

 

 

PLAYBUTTON CORPORATION

a Delaware corporation

 

 

By: __/s/ Adam Tichauer__________

Adam Tichauer,

Chief Executive Officer

 

 

 



5



